Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 29, 2021

                                     No. 04-21-00228-CR

                                   Jeffrey Allen CHANEY,
                                           Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                  From the 216th Judicial District Court, Kerr County, Texas
                                  Trial Court No. A20152
                      Honorable Albert D. Pattillo, III, Judge Presiding


                                       ORDER

        Appellant’s second motion for an extension of time to file his brief is GRANTED.
Appellant’s brief is due on or before November 24, 2021; however, no further extensions will be
granted absent extenuating circumstances.


                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of October, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court